Order entered January 8, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-12-01568-CR
                                    No. 05-12-01569-CR
                                    No. 05-12-01570-CR
                                    No. 05-12-01571-CR

                        CHRISTOPHER JOEL GRAHAM, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                   On Appeal from the 296th Judicial District Court
                                Collin County, Texas
Trial Court Cause Nos. 296-80003-2012, 296-80004-2012, 296-80005-2012, 296-80006-2012

                                         ORDER
       We GRANT Official Court Reporter Janet L. Dugger’s January 2, 2013 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due SIXTY DAYS

from the date of this order.




                                                    /s/   LANA MYERS
                                                          JUSTICE